DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-7, 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is related to providing an offer and/or assigning an agent to a customer based on a query. 
Claims 1, 3-7 and 15-27 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and device) and process (i.e., a method). 
 Although claims 1, 3-7 and 15-27 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims recite receiving query, obtaining customer data and aggregated data, determining different scores, predicting future purchases, comparing scores, determining risk level and causing an action to be performed, obtaining a string of text, determining customer sentiment, presenting an offer and assigning an agent. 
mental process but for the recitation of generic computer components. That is, other than reciting a computer and a software or model, nothing in the claim element precludes the step from practically being performed in the mind with the help of a pen and paper. A human could analyze a query, obtain and analyze data and determine what offer to provide to the customer and assign the right agent to the customer. A model is also used to predict frequency of future purchases which could also be performed in the human mind with the help of pen and paper from accessing and evaluating data. The limitation of changing the configuration (increasing or decreasing quality or bandwidth) is insignificant post-solution activity. The limitations are considered to be merely descriptive of abstract concepts. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claims recite one additional element – using a device (computer) to perform steps of receiving, obtaining, determining, predicting, comparing, causing, presenting and assigning. The claims as a whole merely describe how to generally apply the concept of presenting an offer and assigning an agent to customer query based on a risk level and sentiment associated with the customer. The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a domain or category to a query for assigning an agent and providing 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a device or processor and a model. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0013]-[0017). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. A specification demonstrates the well-understood, routine, 
As for dependent claims, these claims recite limitations (determining customer sentiment from the query, presenting the customer with an offer, determining scores, etc.,) that further define the same abstract ideal noticed in claim 1. These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.
See for example Maucorps (using an algorithm for determining the optimal number of visits, Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis), Digtitech (organizing and manipulating information through mathematical correlation). For use of artificial intelligence model to determine or predict for classifying or assigning a query to a category or domain is nothing more than generating learned functions and further the steps could be performed by humans (see FairWarning IP, LLC v. Iatric Systems Inc., I/P Engine, Inc. v. AOL, Inc and Kaavo Inc. v. Amazon.com Inc.). 

The following references are included to note the well-known, routine, conventional nature of the additional elements:


Kannan et al. (US 9,129,290 B2), method and apparatus for predicting customer behavior (a model for predicting customer needs and matching the customer to an agent based on agents experience).
 Jilani et al. (US 10,438,212 B1) Ensemble machine learning based predicting customer tickets escalation (assigning agent based on the risk).
Azmoon (US 2019/0227822 A1) contextual communication and service interface (assigning an agent based on the customer sentiment or emotion (risk of losing the customer).
Waclawsky et al. (US7,116,682B1), method for dynamic bandwidth adjustment. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7 and 15-27 have been considered and addressed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688